 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CASE NO.: 2:15-CV-05642-CAS(JCx)
CASE TITLE: GRAY, ET AL. v. PERRY; ET AL.

Case 2:15-cv-05642-CAS, D ent 450 Eile [29/ Page 1of1 Page ID #:7986
EDP \C E, CLERK, us semeroa |

- |

erage eine |

 

 

 

 

 

JURY NOTE NO._02

 

The Jury has reached a unanimous verdict.

af‘ The Jury requests the following:

ey Purey Ine. 19 lisktd ac ow defend end- mm clint Exlubit
#122, Put is wt included os o defendent- on Suestion
#6, Shiwld this Compan ales be under conciderakim in
Gustin #Y ? Sionilay by, Aes me ol He pubtishins
Com pane licked ag ep. dylendent olso re pYC OCS
dovdon Pauctm 2 [f S, whieh me?

 

 

 

 

Court's response:

ity f , l V7 ie fs Ad YN j ad dfn (LAnf QI Leff
y us
f ,
j t/,
Jnrdth pr, yy 14 ) ft fi ht ) £9 Wyte y TK
Onna Wk ther hi 4 “hi alifh ) iz di Mf at e

 

 

Date & Time: /// A fq af lil T pir

Dated this A day of HAE 2019

Time: “D0 ame

 
